The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 24, 2015

                                       No. 04-14-00670-CR

                                      Simon Rene GARCIA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR10101
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
        The State’s brief was originally due to be filed with this court on May 20, 2015. We
granted the State’s first motion for an extension of time to file the brief until June 19, 2015. On
June 19, 2015, the State filed its second motion for extension of time to file its brief. It requested
a thirty-day extension for a total extension of sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than July 20, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
FILE THE STATE’S BRIEF WILL BE GRANTED.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court